DETAILED ACTION
	In Reply filed on 8 October 2021, claims 1 and 21-43 are pending. Claims 1, 29-31, 34, and 38 are currently amended. No claim is currently canceled, and claims 41-43 are newly added. Claims 1 and 21-43 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry M. Finerman on 11/10/2021 and 11/17/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A build container for a device for producing three-dimensional models by layering, the build container comprising: 

at least two flexible side walls which are stationary with respect to the feedstock; 
at least two rigid support walls, wherein each of the flexible side walls is supported by a respective rigid support wall of the at least two rigid support walls, and each of the flexible side walls moves relative to the respective rigid support wall; 
wherein a friction between the rigid support walls and the flexible side walls is reduced by a coating, a selection of material pairing, roller bearings, plastic rails, or any combinations thereof; 
wherein each of the at least two flexible side walls is  separate and not integral.

Claim 29. (Currently Amended) A build container for a device for producing three-dimensional models by layering, the build container comprising: 
a build space on a building platform, wherein the container holds a feedstock in the build space and the build space is adjustable in height within the build container; 
two opposing flexible side walls which are stationary with respect to the feedstock; 
two rigid support walls, wherein each of the flexible side walls is supported by a respective rigid support wall of the two rigid support walls, and the flexible side walls move relative to the respective rigid support wall; 
two opposing rigid side walls that move relative to the feedstock; and 
one or more seals; 

wherein the build container includes a corresponding return roller for each of the flexible side walls and each of the flexible side walls extends down from the corresponding return roller.

Claim 30. (Currently Amended) The build container of claim 29, wherein the one or more seals include more than one seal for sealing along each of two opposing sides of the building platform for creating seals between the building platform and the rigid side walls.

Claim 38. (Currently Amended) The build container of claim 29, wherein the one or more seals include horizontal seals for sealing between the rigid side walls and the building platform and vertical seals for sealing between the flexible side walls and the rigid side walls.

Claim 39. (Currently Amended) The build container of claim 38, wherein the one or more seals  include a felt cord.  

Claim 40. (Currently Amended) The build container of claim 38, wherein the rigid side walls include a recess for the one or more seals .

 that are unattached from other flexible side walls.

(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Devos teaches all the claimed limitations (pages 6-9 of the OA mailed on 07/08/2021) but does not specifically teach that “each of the at least two flexible side walls is separate and not integral.” 
Devos teaches that a build bin includes a housing and a bag component therein, and the bag component can be at least two flexible side walls (pages 6-9 of the OA mailed on 07/08/2021). However, the flexible side walls of the bag component of Devos cannot be separable as an integral piece of the bag. If the walls are separable, the bag component cannot hold a build powder or slurry in the housing for its intended use. 
	Feygin teaches that in order to reduce the friction between the laminated powder layers and the enclosure an open end or closed loop ribbon 9 can be introduced between them (pages 10-11 of the OA mailed on 07/08/2021). However, the open end or closed loop ribbon 9 does not specifically teach that each of the at least two flexible side walls is separate and not integral. 
	Therefore, Devos or Devos in view of Feygin does not teach, suggest, or motivate all the claimed limitations, and thus, claim 1 is allowed, and claims 21-28, 36-37, and 41-42 are allowed as being dependent from claim 1. 
Regarding claim 29, Feygin in view of Ederer teaches all the claimed limitations (pages 14-15 of the OA mailed on 07/08/2021), but does not specifically teach that the build container includes a corresponding return roller for each of the flexible side walls and each of the flexible side walls extends down from the corresponding return roller. 
	Feygin teaches that in order to reduce the friction between the laminated powder layers and the enclosure an open end or closed loop ribbon 9 can be introduced between them (page 39, lines 1-3) and in a cross-sectional view of the apparatus (FIGURE 2) seems to show that the ribbon 9 is winded. However, Feygin is silent about how the ribbon 9 operates, and thus, it would not be obvious that the ribbon 9 extends down from a corresponding return roller. 
	Therefore, modified Feygin does not teach, suggest, or motivate all the claimed limitations, and thus, claim 29 is allowed, and claims 30-35, 38-40, and 43 are allowed as being dependent from claim 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744